Exhibit 99.4 Kemmerer Mine Audited Financial Statements As of December 31, 2011 and 2010 and for each of the years in the three-year period ended December31, 2011 Tanner LLC Key Bank Tower at City Creek 36 South State Street, Suite 600 Salt Lake City, Utah 84111-1400 Telephone (801) 532-7444 www.tannerco.com INDEPENDENT AUDITORS’ REPORT To the Board of Directors of Westmoreland Coal Company We have audited the accompanying Statements of Assets to be Acquired and Liabilities to be Assumed of the Kemmerer Mine (the Mine) as of December 31, 2011 and 2010 and the related statements of revenues and direct operating expenses and cash flows for each of the years in the three-year period ended December31, 2011. These financial statements are the responsibility of the Mine’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Mine’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The accompanying financial statements were prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in Westmoreland Coal Company’s Form 8-K/A) and are not intended to be a complete financial presentation of the Mine. In our opinion, the financial statements referred to above present fairly, in all material respects, the assets to be acquired and liabilities to be assumed of the Kemmerer Mine as of December31, 2011 and 2010 and its revenues and direct operating expenses and cash flows for each of the years in the three-year period ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ Tanner LLC April 12, 2012 KEMMERER MINE Statements of Assets to be Acquired and Liabilities to be Assumed As of December 31, Assets Acquired Inventories, net $ $ Property and equipment, net Total assets to be acquired Liabilities Assumed Accrued liabilities Postretirement benefit obligation Asset retirement obligation Pension obligation Pneumoconiosis benefit obligation Total liabilities to be assumed Net assets to be acquired $ $ See accompanying notes to financial statements. 1 KEMMERER MINE Statements of Revenues and Direct Operating Expenses Years Ended December 31, Net Revenues Product sales $ $ $ Direct Operating Expenses Cost of sales Depreciation, depletion,amortization and accretion Total direct operating expenses Excess of revenues over directoperating expenses (excess of direct operating expenses over revenues) $ $ $ ) See accompanying notes to financial statements. 2 KEMMERER MINE Statements of Cash Flows For the Years Ended December 31, Cash flows from operating activities: Excess of revenues over direct operatingexpenses (excess of direct operating expenses over revenues) $ $ $ ) Adjustments to reconcile excess of revenuesover direct operating expenses (excess of direct operating expenses over revenues) to net cash provided by operating activities: Depreciation, depletion,amortization and accretion (Gain) loss on disposal ofproperty and equipment ) Decrease (increase) in: Accounts receivable ) ) Inventories ) ) Increase (decrease) in: Accounts payable Accrued liabilities ) ) ) Pneumoconiosis benefit obligation Postretirement benefit obligation Pension obligation ) ) Asset retirement obligation ) Netcast provided byoperating activities Cash flows from investing activities: Purchase of property and equipment ) ) ) Proceeds from sale of propertyand equipment Net cash used ininvesting activities ) ) ) Cash flows from financing activities: Change in due to / due from CMI ) ) ) Net change in cash - - - Cash at beginning of year - - - Cash at end of year $
